                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


SIEARA PATTIE MILLS ALEXANDER,                        )
                                                      )
                       Plaintiff,                     )
                                                      )       JUDGMENT IN A CIVIL CASE
       v.                                             )
                                                      )       CASE NO. 5:17-CV-362-D
NANCY A. BERRYHILL, Acting Commissioner               )
of Social Security,                                   )
                    Defendant.                        )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant pay to Plaintiff $4,310.00 in
attorney's fees, in full satisfaction of any and all claims arising under the Equal Access to Justice
Act, 28 U.S.C. § 2412. Plaintiff will also be reimbursed $400.00 in costs for the filing fees from
the Treasury Judgment Fund. If the award to Plaintiff is not subject to the Treasury Offset
Program, payment will be made by check payable to Plaintiff's counsel, Vaughn S. Clauson, and
mailed to his office at P.O. Box 110205, Durham, North Carolina 27709, in accordance with
Plaintiff's assignment to her attorney of her right to payment of attorney's fees under the Equal
Access to Justice Act.


This Judgment Filed and Entered on October 2, 2018, and Copies To:
Vaughn Stephen Clauson                         (via CM/ECF electronic notification)
Cassia W. Parson                               (via CM/ECF electronic notification)
Mark J. Goldenberg                             (via CM/ECF electronic notification)



DATE:                                         PETER A. MOORE, JR., CLERK
October 2, 2018                               (By) /s/ Nicole Sellers
                                               Deputy Clerk
